Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to applicant's 11/19/2020 in the application of Jimenez et al. for the "TETHERING POLICY FOR CELLULAR NETWORKS".  

	Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 39-48 and 55-56 drawn to methods and systems for preventing tethering. Subject matter wherein plural nonmobile base stations provide service to different geographical areas having their boundary touching each other on a line or a point, and wherein communications between mobile units navigating in and out of the areas are regulated by the nonmobile base stations.  Classified in H04L 67/14.
II.	Claims 49-54 drawn to methods and systems for managing policies in a cellular network. Subject matter comprising systems, methods, and apparatus that provide for the administration and management of rules or regulations governing the protection of information, services and other data processing resources involving coordination of more than one security mechanisms among a plurality of entities, resources, or processes.  Classified in H04L 63/10.

3.           The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown 	to be separately usable.  In the instant case, invention I which has separate utility such as “amending the lifetime indicator in at least some of the data packets of the detected downlink data packet session such that the data packets for which the lifetime indicator has been amended have reached the end of the lifetime and cannot be transmitted further when arriving at the first user entity” which does not include the particular listed of the invention II, such as “determining the policy for the data packet session exchanged through the cellular network” in group II.  See MPEP ' 806.05(d).

4.          Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, and the search required for Group I is not required for Group II, restriction for examination purposes as indicated is proper.

5.         Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37.CFR 1.143).  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding 

7.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
01/17/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477